Title: From Thomas Jefferson to Thomas Mann Randolph, 4 October 1808
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                  
                     Dear Sir 
                     
                     Washington Oct 4. 08.
                  
                  I have left a bundle of papers at home the want of which distresses me infinitely, and the more so as the forgetfulness which produced the omission, leaves me unable certainly to say where it will be found. but I think it must be in one of the cartoons in the Cabinet window near which I usually sit to write, that is to say near the red turning chair. the cartoon has a label with these words ‘to be answered or acted on,’ and in it will be found papers indorsed ‘Secretary at War’, & I believe ‘Secretary of the Treasury’ all the papers in that cartoon are immediately wanting. it is possible I may have taken these papers out of the cartoon, tied them up with twine, for packing, & have carelessly laid them down somewhere in the room, & so omitted to pack them with the others. I recollect nothing about them. I must ask the favor of you to search for them, and send them to me by the return of post, as they were in fact the very first papers I was to act on on my return here.
                  We have information thro’ such a channel as makes it credible that Sr. Arthur Wellesley on the 19th. of Aug. defeated General Junot at Lisbon, & recieved himself, his army, the Russian ships and city of Lisbon by capitulation. it is also said that Joseph Bonaparte has retired from Madrid to Burgos: but this comes more indirectly than the other news.   Jefferson will set out for Philadelphia the day after tomorrow. present my warmest affections to my dearest Martha & the family, and accept them for yourself also.
                  
                     Th: Jefferson 
                     
                  
               